Exhibit 10.1

 

EXECUTION VERSION

 

Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, New York 10036

 

Goldman Sachs Bank USA
200 West Street
New York, New York 10282

 

August 6, 2015

 

CF Industries Holdings, Inc.
4 Parkway North, Suite 400
Deerfield, Illinois 60015

 

Attention:

Daniel Swenson

 

Treasurer and Assistant Secretary

 

CF INDUSTRIES HOLDINGS, INC.

$4,000,000,000 Senior Unsecured 364-Day Bridge Facility

Commitment Letter

 

Ladies and Gentlemen:

 

You (“you”) have advised Morgan Stanley Senior Funding, Inc. (“MSSF”) and
Goldman Sachs Bank USA (“GS”, and together with MSSF and each assignee permitted
by the terms of this Commitment Letter that becomes a party to this Commitment
Letter as an additional “Commitment Party” pursuant to Section 2 hereof,
collectively, the “Commitment Parties”, “we” or “us”) that you intend to
consummate the Transactions described in the Transaction Description attached
hereto as Exhibit A (the “Transaction Description”), including entering into a
364-day senior unsecured bridge term loan facility in the amount of up to
$4,000,000,000 comprised of two tranches: (a) a $1,000,000,000 tranche of senior
unsecured term loans (“Tranche A”; loans made under Tranche A, “Tranche A
Loans”) and (b) a $3,000,000,000 tranche of senior unsecured term loans
(“Tranche B”; loans made under Tranche B, “Tranche B Loans”).  Tranche A Loans
and Tranche B Loans are referred to herein together as the “Bridge Facility”,
and loans made under the Bridge Facility are referred to herein as “Bridge
Loans”.  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Exhibits hereto.

 

1.  Commitment.  MSSF is pleased to commit to provide, severally and not
jointly, (x) 55% of the aggregate principal amount of Tranche A of the Bridge
Facility (the “MSSF Tranche A Commitments”) and (y) 55% of the aggregate
principal amount of Tranche B of the Bridge Facility (the “MSSF Tranche B
Commitments” and together with the MSSF Tranche A Commitments, the “MSSF
Commitments”), and GS is pleased to commit to provide, severally and not
jointly, (x) 45% of the aggregate principal amount of Tranche A of the Bridge
Facility (the “GS Tranche A Commitments” and together with the MSSF Tranche A
Commitments, the “Tranche A Commitments”) and (y) 45% of the aggregate principal
amount of Tranche B of the Bridge Facility (the “GS Tranche B Commitments” and
together with the MSSF Tranche B Commitments, the “Tranche B Commitments”; the
Tranche A Commitments and Tranche B Commitments together being referred to
herein as the “Bridge Commitments”), in each case subject to and on the terms
and conditions set forth in this letter, the Summary of Terms and Conditions
attached hereto as Exhibit B (including the annexes attached thereto, the “Term
Sheet”) and (x) with respect to the Tranche A Loans, the Conditions Precedent to
Closing attached hereto as Exhibit C and (y) with respect to the Tranche B
Loans, the Conditions Precedent to Closing attached hereto as Exhibit D
(collectively with Exhibits A, B and C hereto and this letter, this

 

--------------------------------------------------------------------------------


 

“Commitment Letter”); provided that, the amount of the Bridge Facility and the
aggregate Bridge Commitments of the Commitment Parties hereunder shall be
automatically reduced at any time on or after the date hereof as set forth in
the section titled “Mandatory Prepayments and Commitment Reductions” in the Term
Sheet.  MSSF and GS, in their capacities set forth in this paragraph, together
with each assignee permitted by the terms of this Commitment Letter that becomes
a party to this Commitment Letter as an additional “Initial Lender” pursuant to
Section 2 hereof, collectively, the “Initial Lenders”.

 

It is understood that MSSF and GS shall act as joint lead arrangers and joint
bookrunners (in such capacity, the “Arrangers”) and MSSF shall act as sole
administrative agent for the Bridge Facility.  You agree that no other agents,
co-agents or arrangers will be appointed and no other titles will be awarded and
no compensation will be paid in connection with the Bridge Facility, unless you
and we shall agree (including pursuant to the Syndication Plan (as defined
below)); provided that, at any time after the date hereof, you may appoint
additional agents, co-agents and award titles in connection with the Bridge
Facility, in each case in consultation with the Arrangers and subject to
Section 2 below.  It is further agreed that MSSF will have “upper left”
placement and that GS will have placement immediately to the right of MSSF in
all documentation used in connection with the Bridge Facility and shall have all
roles and responsibilities customarily associated with such placement.

 

Our commitments and agreements hereunder are subject solely to the satisfaction
or waiver of the following, subject to the Certain Funds Provision:

 

(A) the negotiation, execution and delivery by the Borrowers and the Guarantors
of the Credit Documentation consistent with the terms set forth in this
Commitment Letter, subject to the Certain Funds Provision as set forth below;

 

(B) with respect to Tranche A Loans, the other conditions set forth or referred
to in Exhibit C; and

 

(C) with respect to Tranche B Loans, the other conditions set forth or referred
to in Exhibit D.

 

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions, the only conditions to closing and funding of our
Tranche A Commitments hereunder on the Tranche A Closing Date shall be those set
forth in clauses (A)and (B) above and in Exhibit C, and upon satisfaction (or
waiver) of such conditions, the initial funding of the Tranche A Loans shall
occur; it being understood that there are no conditions (implied or otherwise)
to the Tranche A Commitments hereunder, including compliance with the terms of
this Commitment Letter, the Fee Letter and the Credit Documentation, other than
those that are expressly stated herein to be conditions to the initial funding
of the Tranche A Loans on the Tranche A Closing Date.  Notwithstanding anything
in this Commitment Letter, the Fee Letter or the Credit Documentation or any
other letter agreement or other undertaking concerning the financing of the
transactions contemplated herein to the contrary, to the extent applicable, the
terms of the Credit Documentation shall be in a form such that they do not
impair availability of the Tranche A Loans on the Tranche A Closing Date if the
conditions expressly set forth in clauses (A)and (B) above and in Exhibit C are
satisfied.

 

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions, the only conditions to closing and funding of our
Tranche B Commitments hereunder on the Tranche B Closing Date shall be those set
forth in clauses (A) and (C) above and in Exhibit D, and upon satisfaction (or
waiver) of such conditions, the initial funding of the Tranche B Loans shall
occur; it being understood that there are no conditions (implied or otherwise)
to the Tranche B Commitments hereunder, including compliance with the terms of
this Commitment Letter, the Fee Letter and the Credit Documentation, other than
those that are expressly stated herein to be conditions to the initial funding
of the Tranche B Loans

 

2

--------------------------------------------------------------------------------


 

on the Tranche B Closing Date.  Notwithstanding anything in this Commitment
Letter, the Fee Letter or the Credit Documentation or any other letter agreement
or other undertaking concerning the financing of the transactions contemplated
herein to the contrary, (a) the only representations the accuracy of which shall
be a condition to availability of the Tranche B Loans on the Tranche B Closing
Date shall be (i) such of the representations made by or on behalf of the Seller
(as defined in Exhibit A hereto) or the Acquired Business in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent you have (or your applicable affiliate has) the right to terminate your
(or its) obligations under the Acquisition Agreement (or the right to not
consummate the Acquisition) as a result of a breach of such representations in
the Acquisition Agreement (the “Acquisition Agreement Representations”) and
(ii) the Specified Representations (as defined in Exhibit D hereto), and (b) to
the extent applicable, the terms of the Credit Documentation shall be in a form
such that they do not impair availability of the Tranche B Loans on the Tranche
B Closing Date if the conditions expressly set forth in clauses (A) and
(C) above and in Exhibit D are satisfied (this paragraph, and the provisions
herein, being the “Certain Funds Provision”).

 

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Acquisition, except as otherwise expressly provided herein
solely with respect to the Arrangers, from and after the date of the execution
and delivery of the Credit Documentation, the only consent that will be required
to waive the conditions precedent to the initial funding of Tranche B of the
Bridge Facility on the Tranche B Closing Date is the consent of the Lenders
holding a majority of the Tranche B Commitments outstanding at such time.

 

Without limiting the conditions precedent expressly provided herein to funding
the Transactions with the proceeds of the Bridge Facility, the Arrangers will
cooperate with you as reasonably requested in coordinating the timing and
procedures for the funding of the Bridge Facility in a manner consistent with
the Acquisition Agreement.

 

2.  Syndication.  The Arrangers intend to commence syndication of the Bridge
Facility promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter.  During the period (the “Initial Syndication Period”)
commencing on the date hereof and ending on the earlier of (x) 45 days following
the date of this Commitment Letter and (y) the Tranche A Closing Date, the
syndication of the Bridge Facility, including determinations as to the timing of
offers to prospective Lenders, the selection of Lenders, the acceptance and
final allocation of commitments, the awarding of titles or roles to any Lenders
and the amounts offered and the compensation provided to each Lender from the
amounts to be paid to the Arrangers pursuant to the terms of this Commitment
Letter and the Fee Letter, will be conducted jointly by the Arrangers and you
and, except to the extent the Arrangers and you otherwise agree, in accordance
with the syndication plan heretofore delivered and agreed to in writing by us
and you (the “Syndication Plan”); provided that no agent, co-agent or Lender
shall receive greater economics in respect of the Bridge Facility than that
received by either Arranger party hereto on the date hereof.  Without limiting
the foregoing, the Bridge Facility will be syndicated during the Initial
Syndication Period only to Lenders agreed to by you and identified in the
Syndication Plan (“Designated Lenders”).  Following the Initial Syndication
Period, if and for so long as a Successful Syndication (as defined in the Fee
Letter) has not been achieved, the syndication of the Bridge Facility shall be
conducted by the Arrangers in consultation with you, and departures may be made
from the Syndication Plan (including in the selection of Lenders) after
consultation with you; provided, that with respect to the selection of Lenders
other than Designated Lenders, such Lenders shall only be (i) existing lenders
under the Existing Credit Agreement (as defined in Exhibit A), (ii) commercial
and investment banks, in each case whose senior unsecured long term indebtedness
has an “investment grade” rating by both S&P and Moody’s, (iii) other persons
approved by you (such approval to be in your sole discretion) (Lenders meeting
the requirements of clauses (i), (ii) or (iii) above, the “Eligible Lenders”),
or (iv) any other financial institution; provided that solely with respect to
this clause (iv), in the event that, notwithstanding the satisfaction of all
applicable conditions to funding, any Lender (other than a Designated Lender or
an Eligible Lender) shall default in its obligation to fund its commitment in
respect of the Bridge Facility on

 

3

--------------------------------------------------------------------------------


 

the applicable Closing Date, each of MSSF and GS in its capacity as an Initial
Lender shall remain severally obligated to assume its ratable share of the
unfunded commitment of such Lender and to fund such share of such commitment
(such obligation, the “Backstop Requirement”).  In connection with any
commitments received from Lenders selected in accordance with this paragraph
(the “Permitted Assignees”), whether before or after the Initial Syndication
Period (but prior to the execution and delivery of the Credit Documentation),
you agree, at the reasonable request of the Arrangers, to enter into one or more
customary joinder agreements, in form and substance reasonably satisfactory to
the Arrangers and you, providing for such additional Lenders to become
additional Commitment Parties and additional Initial Lenders under this
Commitment Letter and extend commitments in respect of the Bridge Facility
directly to you (a “Joinder Agreement”), and which shall not add any conditions
to the availability of the Bridge Facility or change the terms of the Bridge
Facility or increase the compensation payable by you in connection therewith
without your prior written consent.  The Bridge Commitments of each Arranger
shall be reduced on a pro rata basis as among the Lenders dollar-for-dollar by
the amount of each Bridge Commitment received from the Permitted Assignees
(subject to the Backstop Requirement) upon such Lender becoming a party to this
Commitment Letter as an additional “Commitment Party” and an additional “Initial
Lender” pursuant to a Joinder Agreement or a party to the Credit Documentation
as a Lender.  We agree not to syndicate or otherwise assign any portion of a
commitment hereunder or participate any portion of a commitment hereunder to
(i) competitors of the Borrower or the Acquired Business and their respective
subsidiaries specified to us (or, after the Tranche A Closing Date, the
Administrative Agent) by you in writing from time to time, (ii) certain banks,
financial institutions, other institutional lenders and other entities that have
been specified to us by you in writing on or prior to the date hereof and
(iii) in the case of each of clauses (i) and (ii) above, any of their known
affiliates that are readily identifiable as such on the basis of such
affiliates’ names (in each case other than their financial investors that are
not operating companies or affiliates of operating companies and other than any
affiliate that is a bona fide diversified debt fund) (clauses (i), (ii) and
(iii) above collectively, the “Disqualified Lenders”).  All such reductions to
the Bridge Commitments shall be allocated pro rata between the Tranche A
Commitments and the Tranche B Commitments, unless otherwise agreed by you and
us.  Without limiting the foregoing, any reduction of any Initial Lender’s and
its affiliates’ Bridge Commitments pursuant to an assignment of Bridge
Commitments to Lenders to the extent such assignment is permitted under this
Section 2, or a reduction of the overall Bridge Commitments of any Initial
Lender and its affiliate, shall be allocated between such Initial Lender and its
affiliates’ Bridge Commitments as determined by such Initial Lender in its
discretion.

 

Until the earlier of the achievement of a Successful Syndication (as defined in
the Fee Letter referred to below) and the date that is 60 days after the Tranche
B Closing Date (such earlier date, the “Syndication Date”), you agree to use
your commercially reasonable efforts to actively assist the Arrangers in
completing a syndication reasonably satisfactory to the Arrangers and you as
soon hereafter as practicable.  Subject to the provisions set forth above in
this Section 2, such assistance shall include, without limitation, (a) your
using commercially reasonable efforts to ensure that the Arrangers’ syndication
efforts benefit from your existing lending and investment banking relationships,
(b) direct contact between appropriate senior management and advisors of you and
the Lead Borrower (as defined in Exhibit B hereto), on the one hand, and the
proposed Lenders, on the other hand at reasonable times and intervals to be
mutually agreed, (c) your assistance in the preparation of a Confidential
Information Memorandum and other customary marketing materials (other than
materials the disclosure of which would violate a confidentiality agreement or
waive attorney-client privilege) to be used in connection with the syndication
of the Bridge Facility and (d) the hosting, with the Arrangers, of a reasonable
number of meetings or conference calls with prospective Lenders, at times and
locations to be mutually agreed upon.  Until the Syndication Date, you agree,
unless consented to by MSSF and GS (which consent shall not be unreasonably
withheld or delayed), that there shall be no (or with respect to the Acquired
Business, you shall use commercially reasonable efforts consistent with the
Acquisition Agreement to ensure that there shall be no) competing offering,
placement or arrangement of any syndicated credit facilities or debt securities
by or on behalf of Parent (as defined in Exhibit B hereto), either Borrower, any
of their subsidiaries, or the Acquired Business that could reasonably be
expected to impair the primary syndication of the Bridge Facility in any
material respect, other than (x) commercial

 

4

--------------------------------------------------------------------------------


 

paper issuances in the ordinary course of business and Excluded Debt under
clauses (iv) (other than working capital facilities and foreign credit
facilities) and (v) of such definition, (y) to the extent the Arrangers are
engaged to arrange, syndicate or underwrite the same, the Contemplated Private
Placement, Qualifying Term Loan Facilities, the Amended Credit Agreement, the
Contemplated Debt Securities, and (z) the Consents, if any, and, with respect to
the Acquired Business, as otherwise permitted by the Acquisition Agreement and
without giving effect to any consents thereunder to allow additional
indebtedness that could reasonably be expected to impair the primary syndication
of the Bridge Facility in any material respect.  In addition, you agree to use
commercially reasonable efforts to obtain by the Tranche A Closing Date ratings
from both Moody’s and S&P with respect to the Bridge Facility, giving effect to
the Transactions (the disclosure of which is subject to applicable
confidentiality restrictions).

 

In acting in their respective capacities as Arrangers, each Arranger will have
no responsibility other than to arrange the syndication as set forth herein and
shall in no event be subject to any fiduciary or other implied duties.  To
assist the Arrangers in their syndication efforts, you agree promptly to provide
to us all information (including, without limitation, using commercially
reasonable efforts to provide any consultants’ reports commissioned by you and
your subsidiaries and reasonable access to such consultants at reasonable times
to be mutually agreed) with respect to Parent and its subsidiaries, the Acquired
Business and the Transactions, including, without limitation, all historical
financial information set forth in paragraph 2 of Exhibit C and paragraph 3 of
Exhibit D, as the Arrangers may reasonably request in connection with the
arrangement and syndication of the Bridge Facility, provided that (i) your
obligation under this paragraph to provide us with information related to the
Acquired Business shall be limited to your using commercially reasonable efforts
to provide such information to the extent consistent with the Acquired Business’
obligation to provide such information to you, and subject to the limitations
and compliance with the terms of, and your rights under, the Acquisition
Agreement and (ii) you shall not be required to provide any such information the
disclosure of which would result in the loss of attorney-client privilege or
violate a binding third-party confidentiality obligation binding upon Parent or
its subsidiaries; provided further that, in the case of this clause (ii), in the
event that you do not provide information in reliance on this clause (ii), you
shall provide notice to the Arrangers that such information is being withheld
and you shall use your commercially reasonable efforts to communicate, to the
extent feasible, the applicable information in a way that would not violate the
applicable obligation or risk waiver of such privilege.  Without limiting your
obligations to assist with syndication efforts as set forth above and the
conditions set forth in Sections 1(A), 1(B) and 1(C) above and Exhibits C and D
hereto, the Commitment Parties agree that none of the commencement of the
syndication by the Arrangers, the completion of syndication (including a
Successful Syndication (as defined in the Fee Letter)) or the delivery of the
information and documents referred to in the last paragraph of this Section 2 is
a condition to the initial funding under the Bridge Facility.

 

You agree that the Arrangers may make available any Information (as defined
below) and Projections (as defined below) (collectively, the “Company
Materials”) to potential Lenders by posting the Company Materials on IntraLinks,
SyndTrak, DebtDomain or another similar electronic system (the “Platform”).  You
further agree to assist, at the reasonable request of the Arrangers, in the
preparation of a customary version of a confidential information memorandum and
other marketing materials and presentations to be used in connection with the
syndication of the Bridge Facility, consisting exclusively of information or
documentation that is either (a) publicly available (or contained in the
prospectus or other offering memorandum for any securities to be issued by
either Borrower in connection with the Transactions) or (b) not material with
respect to Parent or its subsidiaries’, or the Acquired Business’s securities
for purposes of foreign, United States federal and state securities laws (all
such information and documentation being “Public Lender Information”).  Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information.”  You further agree, at our request,
to identify any Company Materials that do not contain Private Lender Information
by marking the same as “PUBLIC” (provided that the applicable Borrower has been
afforded an opportunity to comply with the applicable Securities and Exchange
Commission (“SEC”) disclosure obligations) and any Company Materials not marked
“PUBLIC” shall be deemed suitable only for distribution to Lenders

 

5

--------------------------------------------------------------------------------


 

or prospective Lenders who wish to receive Private Lender Information.  You
acknowledge and agree that the following documents may be distributed to Lenders
or potential Lenders who wish to receive Public Lender Information, except to
the extent you notify the Arrangers to the contrary and provided that you shall
have been given a reasonable opportunity to review such documents and comply
with the applicable SEC disclosure obligations: (i) drafts and final Credit
Documentation and term sheets; (ii) administrative materials prepared by the
Arrangers for potential Lenders (e.g., a lender meeting invitation, allocations
and/or funding and closing memoranda) in each case to the extent submitted to
you for review prior to distribution and (iii) notification of changes in the
terms of the Bridge Facility.

 

3.  Information. You hereby represent and warrant (with respect to information
related to the Acquired Business, to the best of your knowledge) that (a) all
written information concerning Parent, either Borrower, their subsidiaries and
any guarantors, the Acquired Business and the Transactions (other than
projections and other forward-looking information (the “Projections”) and
information of a general economic or industry-specific nature) (the
“Information”) that has been or will be made available to us or any of our
affiliates or any Lender or potential Lender by you, Parent, either Borrower,
the Acquired Business, or any of your or its authorized representatives in
connection with the Transactions is or will be, when furnished, taken as a whole
together with the information filed by you and the Acquired Business with the
SEC or similar regulatory entities or exchanges, complete and correct in all
material respects and does not or will not, when furnished, taken as a whole
together with the information filed by you and the Acquired Business with the
SEC or similar regulatory entities or exchanges, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (giving effect to all
supplements thereto from time to time) and (b) the Projections that have been or
will be made available to us or any of our affiliates or any Lender or potential
Lender by you or any of your representatives or by Parent, either Borrower or
any of their representatives in connection with the Transactions have been or
will be prepared in good faith based upon assumptions believed by you to be
reasonable at the time made (it being understood that such Projections are
subject to significant uncertainties and contingencies, any of which are beyond
your control, and that no assurance can be given that any particular Projection
will be realized and that actual results may differ and such differences may be
material).  You agree that if at any time prior to  the later of (x) the Tranche
B Closing Date and (y) the Syndication Date, any of the representations and
warranties in the preceding sentence would not be correct in any material
respect if the Information and Projections were being furnished, and such
representations and warranties were being made, at such time, then you agree to
supplement (and in the case of Information and Projections provided by or on
behalf of the Acquired Business, you agree to use commercially reasonable
efforts to cause the Seller to supplement) the Information and the Projections
so that the representations and warranties in the immediately preceding sentence
will be correct in all material respects under those circumstances.  You
acknowledge that we will be entitled to use and rely on the Information and
Projections without independent verification thereof.

 

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and our affiliates may agree.  Subject to the terms of the fourth sentence
of the third paragraph of Section 5 hereof and of the second paragraph of
Section 8 hereof, you acknowledge that we may share with any of our affiliates,
and such affiliates may share with us, any information related to the
Transactions, you and your subsidiaries or the Acquired Business or any of the
matters contemplated hereby in connection with the Transactions.

 

4.  Fees.  As consideration for our commitment hereunder and the Arrangers’
agreement to perform the services described herein, you agree to pay to us the
non-refundable fees (as when due and payable) set forth in the Term Sheet and in
the Fee Letter delivered herewith from MSSF and GS to you relating to the Bridge
Facility and dated the date hereof (as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Fee Letter”).

 

6

--------------------------------------------------------------------------------


 

5.  Indemnity and Expenses; Other Activities.  You agree (a) to indemnify and
hold harmless each Commitment Party and its affiliates and each officer,
director, employee, advisor, agent and controlling persons of each Commitment
Party or its affiliates (each, an “Indemnified Person”) from and against any and
all losses, claims, damages and liabilities to which any such Indemnified Person
may become subject arising out of or relating to any investigation, litigation
or proceeding related to the execution or delivery of this Commitment Letter,
the Fee Letter, the Bridge Facility, the performance by the parties hereto or
thereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, or any Bridge Loan or the use of proceeds therefrom, regardless of
whether any Indemnified Person is a party thereto and regardless of whether
brought by a third party, by you or any of your affiliates or by either Borrower
or any of its affiliates (any of the foregoing, a “Proceeding”), and to
reimburse each Indemnified Person within 30 days of written demand for any
reasonable and documented out-of-pocket legal or other out of pocket expenses of
one primary counsel to all such indemnified persons taken as a whole, if
reasonably necessary, one local counsel to all such indemnified parties taken as
a whole in each appropriate jurisdiction and, solely in the case of a conflict
of interest, one additional counsel to the affected indemnified persons taken as
a whole incurred in connection with investigating or defending any such
Proceeding; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent (x) they are found by a final and non-appealable judgment
of a court of competent jurisdiction to arise from the willful misconduct, bad
faith or gross negligence of such Indemnified Person or any of its Related
Persons, (y) they arise from the material breach of this Commitment Letter or
the Credit Documentation by such Indemnified Person or any of its Related
Persons (as found by a final and non-appealable judgment of a court of competent
jurisdiction) or (z) they arise from any dispute solely among Indemnified
Persons and not arising out of any act or omission of you, Parent, either
Borrower, any of your, their or its subsidiaries, or the Acquired Business
(other than any such Proceeding against a Commitment Party in its capacity as an
Arranger, Administrative Agent or other similar role) and (b) to reimburse each
Commitment Party for all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable and documented fees, charges and
disbursements of one outside counsel to all of the Commitment Parties, taken as
a whole, if reasonably necessary, one local counsel to all of the Commitment
Parties taken as a whole in each appropriate jurisdiction and, solely in the
case of a conflict of interest, one additional counsel to all of the Commitment
Parties, taken as a whole) incurred in connection with the syndication of the
Bridge Facility and the preparation, execution and delivery of the Credit
Documentation, this Commitment Letter and the Fee Letter, and any amendments,
supplements or waivers to the Commitment Letter or the Fee Letter.  No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of Information or other materials obtained through
electronic, telecommunications or other information transmission systems except
to the extent found by a final and non-appealable judgment of a court of
competent jurisdiction to arise from the willful misconduct, bad faith or gross
negligence of such person or any of its Related Persons.  None of you, your
subsidiaries or any Indemnified Person shall be liable for, or assert a claim on
any theory of liability for, any special, indirect, consequential or punitive
damages in connection with the Commitment Letter, the Fee Letter, the Bridge
Facility, the use of the proceeds thereof, the Transactions or any related
transaction, and each other Indemnified Person shall have liability only to you
(as opposed to any other person); provided that this sentence shall not limit
your indemnification obligations, if any, pursuant to this paragraph to the
extent such special, indirect, consequential or punitive damages are included in
any third party claim. For purposes hereof, a “Related Person” of an Indemnified
Person means (a) any controlling person, controlled affiliate or subsidiary of
such Indemnified Person, (b) the respective directors, officers or employees of
such Indemnified Person or any of its subsidiaries, controlled affiliates or
controlling persons, and (c) the respective agents and advisors of such
Indemnified Person or any of its subsidiaries, controlled affiliates or
controlling persons.

 

You will not, without the prior written consent, not to be unreasonably withheld
or delayed, of the Indemnified Person, settle, compromise, consent to the entry
of any judgment in or otherwise seek to terminate any Proceeding in respect of
which indemnification may be sought hereunder (whether or not any Indemnified
Person is a party thereto) unless such settlement, compromise, consent or

 

7

--------------------------------------------------------------------------------


 

termination (i) includes an unconditional release of each Indemnified Person
from all liability arising out of such Proceeding and (ii) does not include a
statement as to, or an admission of, fault, culpability, or a failure to act by
or on behalf of such Indemnified Person.  You will not be liable for any
settlement, compromise, consent or termination of any pending or threatened
Proceeding effected without your prior written consent (which shall not be
unreasonably withheld); provided, however, that the foregoing indemnity will
apply to any such settlement, compromise, consent or termination in the event
that you were offered the ability to assume the defense of the action that was
the subject matter of such settlement, compromise, consent or termination and
elected not to assume such defense; provided, further, that if a Proceeding is
settled, compromised, consented to or terminated with your prior written consent
or if there is a final judgment in any such Proceeding, you agree to indemnify
and hold harmless each Indemnified Person to the extent and in the manner set
forth above.

 

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies in respect of which you may have conflicting interests or a commercial
or competitive relationship with and otherwise.  In particular, you acknowledge
that Morgan Stanley & Co. LLC (“MS&Co.”) and Goldman, Sachs & Co. (“GS&Co.”) are
acting as buy-side financial advisors to you in connection with the
Transactions.  You agree not to assert or allege any claim based on actual or
potential conflict of interest arising or resulting from, on the one hand, the
engagement of MS&Co. and GS&Co. in such capacity and our obligations hereunder,
on the other hand.  MSSF, GS and each Commitment Party hereto (i) acknowledge
the retention of MS&Co. and GS&Co. as buy-side financial advisors to you and
(ii) acknowledge that such retention does not create any fiduciary duties or
fiduciary responsibilities to it on the part of MSSF or GS or their respective
affiliates.  No Commitment Party will use confidential information obtained from
you by virtue of the transactions contemplated hereby or other relationships
with you in connection with the performance by the Commitment Parties of
services for other companies, and no Commitment Party will furnish any such
information to other companies or their advisors.  You also acknowledge that no
Commitment Party has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies. You acknowledge that each Commitment Party is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that any Commitment Party or its affiliates act or be
responsible as a fiduciary to you, either Borrower, your or its management,
stockholders, creditors or any other person.  You hereby expressly disclaim any
fiduciary relationship and agree that you are responsible for making your own
independent judgments with respect to any transactions (including the
Transactions) entered into between you and the Commitment Parties.  You also
acknowledges that no Commitment Party has advised and none is advising you as to
any legal, accounting, regulatory or tax matters, and that you are consulting
your own advisors concerning such matters to the extent you deem appropriate.

 

6.  Governing Law, etc.  This Commitment Letter shall be governed by, and
construed in accordance with, the law of the State of New York, provided,
however, that on or prior to the Tranche B Closing Date, the interpretation of
the definitions of “Oxford Material Adverse Effect” and the “Acquisition
Agreement Representations” for purposes of this Commitment Letter shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws.  The parties hereto hereby waive any right they
may have to a trial by jury with respect to any claim, action, suit or
proceeding arising out of or contemplated by this Commitment Letter.  The
parties hereto submit to the exclusive jurisdiction of the federal and New York
State courts located in the County of New York in connection with any dispute
related to, contemplated by, or arising out of this Commitment Letter and agree
that any service of process, summons, notice or document by registered mail
addressed to such party shall be effective service of process for any suit,
action or proceeding relating to any such dispute.  The parties hereto
irrevocably and unconditionally waive any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and agree that any
final judgment in any such suit, action or proceeding brought in any such court
shall be conclusive and may be enforced in other jurisdictions by suit upon the
judgment or in any other manner provided by law.

 

8

--------------------------------------------------------------------------------


 

7.  PATRIOT Act.  We hereby notify you that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (October 26, 2001), as amended)
(the “PATRIOT Act”), the Commitment Parties and the other Lenders may be
required to obtain, verify and record information that identifies you and each
Borrower and Guarantor, which information includes your name and address, and
other information that will allow the Commitment Parties and the other Lenders
to identify you and each Borrower and Guarantor in accordance with the PATRIOT
Act.  This notice is given in accordance with the requirements of the PATRIOT
Act and is effective for each Commitment Party and the other Lenders.

 

8.  Confidentiality.  This Commitment Letter is delivered to you on the
understanding that neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your and your affiliates’ respective officers,
directors, employees, stockholders, partners, members, accountants, attorneys,
agents and advisors who are directly involved in the consideration of this
matter on a confidential and need-to-know basis, (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law or
requested by a governmental authority (in which case you agree to the extent
permitted under applicable law to inform us promptly thereof), (c) this
Commitment Letter (and the Fee Letter, provided that the Fee Letter shall be
redacted in a manner reasonably satisfactory to us) may be disclosed to the
Seller and its and its affiliates’ officers, directors, employees, partners,
members, accountants, attorneys, agents and advisors who are directly involved
in the consideration of this matter on a confidential and need-to-know basis,
(d) after your acceptance of this Commitment Letter and the Fee Letter, you may
disclose this (i) Commitment Letter (but not the Fee Letter, except as permitted
in clause (ii) below) (x) in filings with the SEC and other applicable
regulatory authorities and stock exchanges, including in any proxy or other
public filing related to the Transactions and to any rating agency in connection
with the Transactions and (y) in consultation with the Arrangers, any actual or
prospective Lenders, any of their respective affiliates, and any of their
respective partners, officers, directors, employees, agents, members,
accountants, attorneys and other advisors of any of the foregoing, and (ii) the
aggregate amount of fees contained in the Fee Letter in any marketing materials
or offering memorandum, as part of projections, pro forma calculations or a
generic disclosure of sources and uses, or in any public or regulatory filing to
the extent customary and required, (e) if we consent in writing to such proposed
disclosure and (f) in connection with any exercise of remedies hereunder or any
suit, action or proceeding relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated thereby or enforcement hereof or thereof.

 

Each Commitment Party will treat as confidential all information provided to it
by you or on your behalf hereunder; provided, that nothing herein shall prevent
such person from disclosing any such information (i) subject to the proviso
below, to any Lenders or participants or prospective Lenders or participants and
any direct or indirect contractual counterparties to any swap or derivative
transaction relating to either Borrower or its obligations under the Bridge
Facility (collectively, “Specified Counterparties”), (ii) to its affiliates and
its and its affiliates’ officers, directors, employees, stockholders, partners,
members, accountants, attorneys, agents, and advisors (it being understood that
the person to whom such disclosure is made will be informed of the confidential
nature of such information and will agree to keep such information confidential
in accordance with this paragraph or terms substantially similar hereto) who are
directly involved in the Transactions on a confidential and need-to-know basis,
(iii) as may be compelled in judicial or administrative proceeding or as
otherwise required by law (in which case such person agrees to the extent
permitted under applicable law to inform you promptly thereof and to use
commercially reasonable efforts to provide you with the opportunity to obtain a
protective order in respect thereof if no conflict exists with such person’s
governmental, regulatory or legal requirements and so furnish only that portion
of such information which the applicable person determines it is legally
required to disclose), (iv) to any rating agency in connection with the
Transactions on a confidential basis, (v) as requested by any state, federal or
foreign authority or examiner regulating banks or banking, (in which case we
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, to the extent permitted under applicable law, inform
you promptly thereof), (vi) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment

 

9

--------------------------------------------------------------------------------


 

Letter, the Fee Letter, or the transaction contemplated thereby or enforcement
hereof and thereof, and (vii) to the extent such confidential information is or
becomes publicly available (x) other than as a result of a breach of this
provision or (y) to it from a source, other than you or either Borrower, which
it has no reason to believe has any confidentiality or fiduciary obligation to
you or the applicable Borrower with respect to such information; provided, that
the disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants or Specified Counterparties referred to
above shall be made subject to the written acknowledgment and acceptance by such
Lender or prospective Lender or participant or prospective participant or
Specified Counterparty that such information is being disseminated on a
confidential basis (such agreement to contain provisions no less restrictive
than those set forth in this paragraph or as is otherwise reasonably acceptable
to you and the Arrangers, including, without limitation, as agreed in any
confidential information memorandum or other marketing or offering materials) in
accordance with the standard syndication process of the Arrangers or customary
market standards for dissemination of such types of information, which shall in
any event require “click-through” or other affirmative actions on the part of
the recipient to access such information; provided, further, that the foregoing
obligations of the Commitment Parties shall remain in effect until the earlier
of (A) two years from the date hereof, and (B) the execution and delivery of the
Credit Documentation by the parties thereto, at which time any confidentiality
undertaking in the Credit Documentation shall supersede the provisions in this
paragraph.

 

9.  Miscellaneous.  This Commitment Letter shall not be assignable by you or us
without our or your, as applicable, prior written consent (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto and the Indemnified Persons; provided that, we may assign our
commitments and agreements hereunder in whole or in part, to any of our
respective affiliates or as otherwise contemplated by Section 2 above; provided
further that, except with respect to (i) assignments between MSSF and Morgan
Stanley Bank, N.A., (ii) assignments between GS and Goldman Sachs Lending
Partners LLC or (iii) assignments made in compliance with Section 2 above
(subject, where applicable, to the Backstop Requirement), MSSF and GS will not
be released from any of their obligations hereunder in connection with an
assignment of their commitments or agreements hereunder.  This Commitment Letter
may not be amended or waived except by an instrument in writing signed by you
and us.  This Commitment Letter may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Commitment Letter by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among us with respect to the
Bridge Facility and set forth the entire understanding of the parties with
respect thereto.  No individual has been authorized by any Commitment Party or
its affiliates to make any oral or written statements that are inconsistent with
this Commitment Letter or the Fee Letter.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that (x) the funding of the Tranche A Loans is subject only to the
conditions precedent set forth in Section 1(A) and 1(B) above and in Exhibit C
and (y) the funding of the Tranche B Loans is subject only to the conditions
precedent set forth in Section 1(A) and 1(C) above and in Exhibit D.

 

Notwithstanding anything herein to the contrary, the termination of the
commitments and other obligations of the Commitment Parties hereunder will not
affect the compensation, reimbursement, indemnification, confidentiality, choice
of law, and waiver of jury trial provisions contained herein and in the Fee
Letter, which provisions will survive any such termination, and the syndication
and information provisions contained herein shall survive the termination of the
Commitment Letter or our termination of

 

10

--------------------------------------------------------------------------------


 

our commitments hereunder only in the event that such termination is a result of
the execution and delivery of the Credit Documentation; provided that (x) if the
Credit Documentation becomes effective, the reimbursement, indemnification,
choice of law, and waiver of jury trial provisions contained herein shall be
superseded by the corresponding provisions of the Credit Documentation and
(y) the syndication and information provisions shall terminate on the
Syndication Date (or, if later and solely with respect to the information
provisions, the Tranche B Closing Date). You may terminate our Bridge
Commitments hereunder at any time subject to the provisions of the immediately
preceding sentence.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and the Fee Letter by returning to us executed
counterparts hereof and of the Fee Letter, together with a copy of the fully
executed Acquisition Agreement, prior to 5:00 p.m. (New York City time),
August 6, 2015.  If the Commitment Letter and Fee Letter have not been executed
and returned, together with a copy of the fully executed Acquisition Agreement,
as described in the preceding sentence by such earlier time, then the Commitment
Parties’ offer hereunder shall terminate at such earlier time.  After your
execution and delivery to us of this Commitment Letter and the Fee Letter,
(x) our outstanding Tranche A Commitments shall automatically terminate upon the
earliest to occur of (i) the execution and delivery of the Credit Documentation
for the Bridge Facility by all parties thereto, (ii) the Tranche A Closing Date;
(iii) the date on which all of the Tranche A Commitments are terminated and
(iv) the date that is 120 days from the date hereof (the “Tranche A Outside
Date”) and (y) our outstanding Tranche B Commitments shall automatically
terminate upon the earliest to occur of (i) the execution and delivery of the
Credit Documentation for the Bridge Facility by all parties thereto, (ii) 11:59
p.m. (Chicago time) on August 6, 2016 (the “Tranche B Outside Date”); provided
that if the “End Date” (as defined in the Acquisition Agreement as in effect as
of the date hereof) is extended in accordance with the terms of the Acquisition
Agreement, the Tranche B Outside Date shall be automatically extended to such
extended End Date, which date shall be no later than the date that is 15 months
after the date hereof, (iii) the Tranche B Closing Date and (iv) the date of any
public announcement by you or Parent of the abandonment of the Acquisition or
the termination of the obligations of you or Parent or any of its subsidiaries
under the Acquisition Agreement to consummate the Acquisition in accordance with
the Acquisition Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

11

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

By:

/s/ Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO BRIDGE COMMITMENT LETTER]

 

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

Name:

Charles D. Johnston

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO BRIDGE COMMITMENT LETTER]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

 

the date first written above by:

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

By:

/s/ Dennis Kelleher

 

Name:

Dennis Kelleher

 

Title:

SVP-CFO

 

 

[SIGNATURE PAGE TO BRIDGE COMMITMENT LETTER]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CF INDUSTRIES HOLDINGS, INC.
364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

 

Transaction Description

 

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached, including Exhibits B, C and D thereto.

 

1.       Darwin Holdings Limited, a private company limited by shares
incorporated under the law of England, which shortly before the Acquisition (as
defined below) will convert to a public limited company, has been recently
formed (the “Cambridge New Holdco”).

 

2.       It is anticipated, together with a series of reorganizational steps,
that:

 

a.              Cambridge New HoldCo will form a number of direct and indirect
foreign and domestic subsidiaries (the “Acquisition Subsidiaries);

 

b.              Cambridge New HoldCo will acquire certain equity interests in
certain subsidiaries of OCI N.V. (the “Seller”) in exchange for equity of
Cambridge New HoldCo and, in the circumstances contemplated by the Acquisition
Agreement, cash pursuant to a Combination Agreement, dated as of August 6, 2015,
among CF Industries Holdings, Inc. (“Cambridge Holdings”), Cambridge New Holdco,
Beagle Merger Company, LLC (“MergerCo”) and Seller, (as amended, restated,
supplemented or otherwise modified from time to time, the “Acquisition
Agreement”; all the assets and entities purchased pursuant to the Acquisition
Agreement, the “Darwin Acquired Business”), (such transaction or series of
transactions, the “Darwin Acquisition”);

 

c.               The Seller will distribute at least 80 percent of its interests
in Cambridge New HoldCo to its shareholders (the “Distribution”); and

 

d.              Before the merger described in clause (e) below, a direct or
indirect subsidiary of Cambridge Holdings will acquire a 45 percent equity
interest in Firewater One S.a.r.l (together with the Darwin Acquired Business,
the “Acquired Business”) in exchange for cash (the “Firewater Acquisition” and,
together with the Darwin Acquisition, the “Acquisition”); and

 

e.               Following the Distribution, Cambridge New HoldCo will cause an
indirectly held Acquisition Subsidiary, MergerCo, to merge with and into
Cambridge Holdings, with Cambridge Holdings surviving such merger as an indirect
wholly owned subsidiary of Cambridge New HoldCo.

 

3.       In addition,  CF Industries, Inc. (“Cambridge”) intends to issue up to
$1,000,000,000 of private placement notes, the proceeds of which will be used to
refinance amounts outstanding under the Existing Credit Agreement or the Amended
Credit Agreement, as applicable, and for general corporate purposes (the
“Contemplated Private Placement”). To the extent that on or prior to the Tranche
A Closing Date the Contemplated Private Placement has not been consummated, then
Cambridge intends to incur debt under Tranche A of a 364-day senior unsecured
bridge term loan facility in an aggregate principal amount not to exceed
$1,000,000,000, as such amount may be reduced pursuant to the “Mandatory
Prepayments and Commitment Reductions” section of the Term Sheet.

 

A-1

--------------------------------------------------------------------------------


 

4.       In connection with the Acquisition:

 

a.              Cambridge Holdings, Cambridge New HoldCo, the Seller or any
Acquired Business may seek to obtain consents, waivers, amendments or
modifications to the terms of the Darwin Debt and related documents (as defined
below), which permit the Transactions (and which waive any default, mandatory
prepayments or offer to repurchase that would otherwise arise in connection with
the Transactions) (each, a “Consent”); and

 

b.              Cambridge Holdings, Cambridge New HoldCo or any Acquired
Business may repay, redeem, repurchase or refinance the Darwin Debt (and pay any
related fees (including prepayment penalties and/or make-whole payments) and
expenses) on or prior to the Tranche B Closing Date (the “Darwin Debt
Refinancing”) or finance a portion of the Acquisition consideration, if any, in
each case with a combination of cash on hand and the proceeds from the issuance
of unsecured debt securities anticipated to be issued by Cambridge New HoldCo
(the “Contemplated Debt Securities”).

 

To the extent that on or prior to the Tranche B Closing Date a Consent has not
been obtained that is required to be obtained in connection with the
Transactions, and the Contemplated Debt Securities have not been issued in an
amount sufficient to refinance all Darwin Debt with respect to which such
Consent is required but not obtained and to pay the cash portion of the
Acquisition consideration, if any, then Cambridge New HoldCo intends to incur
debt under Tranche B of a 364-day senior unsecured bridge term loan facility in
an aggregate principal amount not to exceed $3,000,000,000, as such amount may
be reduced pursuant to the “Mandatory Prepayments and Commitment Reductions”
section of the Term Sheet.

 

As used herein, the term “Darwin Debt” means indebtedness issued or incurred
pursuant to any of the following debt instruments (in each case, as amended,
restated, modified, supplemented, extended, replaced, increased or refinanced to
the extent not restricted by the Acquisition Agreement):

 

(i) Facilities Agreement, dated as of October 3, 2011, among OCI Nitrogen B.V.
(“Darwin Nitrogen”), the subsidiaries of Darwin Nitrogen party thereto,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., as Agent, and the other
financial institutions party thereto;

 

(ii) Indenture, dated as of May 1, 2013, between Iowa Finance Authority, as
Issuer, and Citibank, N.A., as Trustee (the “Iowa Bonds”);

 

(iii) Credit Agreement, dated as of May 19, 2015, among Iowa Fertilizer Company
LLC, as Borrower, various financial institutions and other persons from time to
time party thereto as lenders and National Bank of Abu Dhabi PJSC, as
Administrative Agent;

 

(iv) Credit Agreement, dated as of August 20, 2013, among OCI Beaumont LLC, as
Borrower, OCI USA, Inc., as Holdings, various lenders party thereto and Bank of
America, N.A., as Administrative Agent;

 

(v) Credit Agreement, dated as of April 4, 2014, among OCI Beaumont LLC, as
Borrower, OCI Partners LP, as the MLP and Bank of America, N.A., as
Administrative Agent; and

 

(vi) Uncommitted Trade Finance Facility, dated as of January 15, 2014, between
OCI Fertilizer Trading Limited, as Borrower, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. (trading as Rabobank International), Utrecht
Branch, as Bank.

 

5.       In connection with the Acquisition, Cambridge also intends to amend
that certain credit agreement, dated as of May 1, 2012, among Cambridge, as
Borrower, Cambridge Holdings, as Holdings, the lenders party thereto, and MSSF,
as administrative agent (as the same may be amended, supplemented or modified
from time to time, including by the amendments and restatements dated as of
April 22, 2013 and March 20, 2015, the “Existing Credit Agreement”) to, among
other things,

 

A-2

--------------------------------------------------------------------------------


 

(i) permit the Transactions, (ii) increase the maximum commitments thereunder to
up to $2,500,000,000 (which increase shall be in addition to any incremental
commitments available thereunder); (iii) provide mechanics to add Cambridge New
HoldCo as a borrower thereunder (and reflecting Cambridge New HoldCo’s
jurisdiction of incorporation); (iv) permitting the designation of additional
borrowers; and (v) increasing materiality levels, thresholds and basket sizes
(the “Amended Credit Agreement”).

 

6.       Fees and expenses incurred in connection with the foregoing
(collectively, the “Transaction Costs”) will be paid.

 

The Acquisition and all the other transactions described in this Exhibit A are
collectively referred to herein as the “Transactions”.

 

A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

CF INDUSTRIES HOLDINGS, INC.
364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

 

Summary of Terms and Conditions

 

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit B
is attached, including Exhibits A, C and D thereto.

 

I.

PARTIES

 

 

 

 

 

 

 

Borrower:

 

With respect to the Tranche A Loans, Cambridge (the “Tranche A Borrower”) and
with respect to the Tranche B Loans, from the Tranche B Closing Date, Cambridge
New Holdco (the “Tranche B Borrower”; each of the Tranche A Borrower and the
Tranche B Borrower, a “Borrower” and together, the “Borrowers”).

 

 

 

 

 

Lead Borrower:

 

Prior to the Tranche B Closing Date, Cambridge and from the Tranche B Closing
Date, Cambridge New HoldCo (in either case, the “Lead Borrower”).

 

 

 

 

 

Parent:

 

Prior to the Tranche B Closing Date, Cambridge Holdings, and from the Tranche B
Closing Date, Cambridge New HoldCo (in either case, “Parent”).

 

 

 

 

 

Guarantors:

 

(a) from the Tranche B Closing Date, Cambridge New HoldCo (with respect to the
Tranche A Loans), (b) Cambridge (with respect to the Tranche B Loans),
(c) Cambridge Holdings and (d) any other wholly-owned, direct or indirect
domestic or, following the Tranche B Closing Date, foreign subsidiary of Parent
that guarantees other indebtedness for borrowed money (excluding debt acquired
pursuant to an acquisition (other than debt acquired in connection with the
Acquisition) and certain other exceptions consistent with the Documentation
Principles unless the Lead Borrower and the Lead Arrangers (or after the Tranche
A Closing Date, the Administrative Agent) otherwise mutually agree) of Cambridge
New HoldCo (from the Tranche B Closing Date), Cambridge Holdings and Cambridge
in excess of $500.0 million (subject to exceptions substantially consistent with
the Documentation Principles), and any person that is a borrower under or that
is required to become a guarantor of the Existing Credit Agreement, the Amended
Credit Agreement, any Contemplated Debt Securities or the notes issued by
Cambridge on or prior to the Tranche B Closing Date pursuant to (i) the
Indenture, dated as of April 3, 2010, between Cambridge, as Issuer, and Wells
Fargo Bank, National Association, as Trustee and (ii) the Indenture, dated as of
May 23, 2013, among Cambridge, as Issuer, Cambridge Holdings, as a Guarantor and
Wells Fargo Bank, National Association, as Trustee (each, a “Guarantor”);
provided that the Guarantors shall not include (a) immaterial subsidiaries
(definition to be mutually agreed but

 

B-1

--------------------------------------------------------------------------------


 

 

 

 

no less favorable to the Borrowers and their respective subsidiaries than the
definition in the Existing Credit Agreement, subject to the Documentation
Principles); (b) prior to the Tranche B Closing Date, any subsidiary of
Cambridge Holdings that is not a domestic subsidiary; (c) any domestic
subsidiary the sole assets of which are Equity Interests in foreign
subsidiaries; (d) any foreign subsidiary that is a direct or indirect subsidiary
of a domestic subsidiary; (e) any subsidiary that is prohibited by applicable
law, rule or regulation or by any contractual obligation as of the applicable
Closing Date (or, if later, the date such subsidiary is formed or acquired) (and
not incurred in contemplation thereof) from guaranteeing any debt for borrowed
money and Excluded Subsidiaries; or (f) other exceptions to be mutually agreed.

 

 

 

 

 

Joint Lead Arrangers and Bookrunners:

 

Morgan Stanley Senior Funding, Inc. (“MSSF”) and Goldman Sachs Bank USA (“GS”)
will act as joint lead arrangers and joint bookrunners for the Bridge Facility
(in such capacities, the “Arrangers”).

 

 

 

 

 

Administrative Agent:

 

MSSF will act as the sole and exclusive administrative agent for the Bridge
Facility (in such capacity, the “Administrative Agent”).

 

 

 

 

 

Lenders:

 

A syndicate of banks, financial institutions and other entities, including MSSF,
GS and/or any of their respective affiliates, arranged by the Arrangers in
accordance with the Commitment Letter and acceptable to the Lead Borrower
(collectively, the “Lenders”).

 

 

 

 

II.

THE FACILITY

 

 

 

 

 

 

 

Type and Amount of Facility:

 

364-day senior unsecured bridge term loan facility in the amount of up to
$4,000,000,000 comprised of two tranches: (a) a $1,000,000,000 tranche of senior
unsecured term loans (“Tranche A”) and (b) a $3,000,000,000 tranche of senior
unsecured term loans (“Tranche B” and together with Tranche A, the “Bridge
Facility”).

 

 

 

 

 

Availability:

 

The loans made under Tranche A (the “Tranche A Loans”) shall be made in a single
drawing on the Tranche A Closing Date and any undrawn Tranche A Commitments
shall automatically be terminated on the Tranche A Closing Date.  The loans made
under Tranche B (the “Tranche B Loans” and together with the Tranche A Loans,
the “Bridge Loans”) shall be made in a single drawing on the Tranche B Closing
Date and any undrawn Tranche B Commitments shall automatically be terminated on
the Tranche B Closing Date.

 

 

 

 

 

Amortization and Maturity:

 

The Tranche A Loans shall mature and be payable in full on the date that is 364
days after the Tranche A Closing Date and will not be subject to any scheduled
amortization.  The Tranche B Loans shall mature and be payable in full on the
date that is 364 days after the Tranche B Closing Date and will not be subject
to any scheduled amortization.

 

B-2

--------------------------------------------------------------------------------


 

 

Purpose:

 

The proceeds of the Tranche A Loans shall be applied first to reduce the
outstanding amount under the Existing Credit Agreement or the Amended Credit
Agreement, as applicable, and may thereafter be used for general corporate
purposes (including without limitation, for permitted acquisitions, capital
expenditures and transaction costs).  The proceeds of the Tranche B Loans shall
be used (i) to pay the cash portion of the purchase price for the Acquisition,
(ii) to consummate the Darwin Debt Refinancing,(iii) to pay related Transaction
Costs and (iv) with respect to up to $1,300,000,000 of the Bridge Facility, be
used for general corporate purposes.

 

 

 

 

III.

CERTAIN PAYMENT PROVISIONS

 

 

 

 

 

Fees and Interest Rates:

 

As set forth on Annex I to this Exhibit B.

 

 

 

 

 

Optional Prepayments and Commitment Reductions:

 

The Bridge Loans may be prepaid and the Bridge Commitments may be reduced by
each Borrower without premium or penalty (other than the payment of customary
LIBO Rate breakage amounts) in minimum amounts and upon notice to be agreed
upon.  Bridge Loans prepaid may not be reborrowed.  Optional prepayments of
Bridge Loans shall be allocated first to prepay any outstanding Tranche A Loans
and, if any such prepayment results in the outstanding Tranche A Loans being
reduced to $0.00, then second to the Tranche B Loans.  Optional reductions of
Bridge Commitments shall be allocated between the Tranche A Commitments and the
Tranche B Commitments at the discretion of the Lead Borrower.

 

 

 

 

 

Mandatory Prepayments and Commitment Reductions:

 

The following amounts shall be applied to prepay the Bridge Loans within 3
business days of receipt of such amount and/or automatically and permanently
reduce the Bridge Commitments in accordance with the section titled “Application
of Mandatory Prepayments and Commitment Reductions” below:

 

 

 

 

 

 

 

(a)

100% of the net cash proceeds of any sale or issuance of debt securities or
incurrence of other debt (other than Excluded Debt (as defined below) but
including, without limitation, the aggregate net cash proceeds received from the
offering of Contemplated Debt Securities and the Contemplated Private Placement)
and 100% of net cash proceeds of any sale or issuance of equity securities or
equity-linked securities (other than Excluded Equity), in each case on or after
the date of the Commitment Letter by Parent or any of its subsidiaries;

 

 

 

 

 

 

 

 

(b)

100% of the committed amount of any term loan credit facility entered into for
the purpose of financing the Transactions (such reduction to occur automatically
upon the effectiveness of definitive documentation for such term loan credit
facility and receipt by the Arrangers of a notice from the Lead Borrower that
such term loan credit facility constitutes a Qualifying Term Loan Facility).

 

B-3

--------------------------------------------------------------------------------


 

 

 

 

 

“Qualifying Term Loan Facility” shall mean a term loan facility entered into for
the purpose of financing the Transactions where the availability of the full
amount of such facility on the Tranche B Closing Date is subject solely to
conditions precedent to funding the full amount of such facility and limitations
on assignments prior to the Tranche B Closing Date that are, in the reasonable
determination of the Lead Borrower, no less favorable to the borrower of such
term loans than the conditions precedent set forth in Exhibit D to the funding
of the Tranche B Loans, as determined by the Lead Borrower; and

 

 

 

 

 

 

 

 

(d)

100% of the net cash proceeds (including, without limitation, net of taxes) (to
the extent in excess of $50 million for any single transaction or series of
related transactions and (other than for the net cash proceeds received in
connection with transactions previously identified by you to us (the “Disclosed
Transactions”)) not reinvested within 9 months following receipt) of any sale or
other disposition (including as a result of casualty or condemnation) in each
case on or after the date of the Commitment Letter by Parent or any of its
subsidiaries of any assets, except for (i) the sale or disposition of inventory
or other assets in the ordinary course of business, (ii) sales or dispositions
of any Excluded Equity or assets (including Equity Interests (as defined in the
Existing Credit Agreement)) of Parent or any of its subsidiaries to Parent or
any of its subsidiaries, (iii) the sale or disposition of assets to the extent
that the payment of such proceeds to reduce the Bridge Loans would result in
material adverse tax consequences to Parent or any of its subsidiaries or would
be prohibited or restricted by applicable law, rule or regulation or contract,
(iv) sales or dispositions of assets (including Equity Interests) in connection
with the Disclosed Transactions; provided that (A) the Amended Credit Agreement
is effective and (B) Tranche A has been terminated or repaid in full from any
combination of the proceeds of (x) debt, (y) equity offerings or
(z) non-ordinary course asset sales and (v) other sales and dispositions to be
mutually agreed.

 

 

 

 

 

 

 

 

In addition, the Bridge Commitments shall be reduced by 100% of the outstanding
principal amount of the Darwin Debt to the extent (i) a Consent with respect to
such Darwin Debt is obtained (such reduction to occur automatically upon the
effectiveness of such Consent) or (ii) such Darwin Debt or any portion thereof
is otherwise permanently repaid and terminated by the Seller or any of its
affiliates (such reduction to occur automatically upon the effectiveness of such
repayment and termination), in each case as of the Tranche B Closing Date;
provided that with respect to this clause (ii), the Bridge Commitments shall not
be reduced as a result of prepayment or termination in connection

 

B-4

--------------------------------------------------------------------------------


 

 

 

 

with a refinancing permitted by the terms of the Acquisition Agreement.

 

 

 

 

 

 

 

The Lead Borrower shall give the Administrative Agent prompt written notice of
any commitment reduction or prepayment required pursuant to this section.

 

 

 

 

 

 

 

For the purpose hereof, “Excluded Debt” means (i) intercompany debt among Parent
and/or its subsidiaries, (ii) credit extensions or commitments (including, with
respect to clause (w) and (x), increases in commitments thereunder) under
(w) the Existing Credit Agreement, (x) the Amended Credit Agreement, (y) that
certain £40,000,000 Multicurrency Revolving Facilities Agreement dated as of
October 1, 2012 among GrowHow UK Group Limited and GrowHow UK Limited, as the
Original Borrowers and the Original Guarantors, the financial institutions party
thereto, as the Original Lenders, and The Royal Bank of Scotland plc, as the
Arranger, the Issuing Bank, the Agent and the Bilateral Ancillary Lender (as the
same may be amended, restated, supplemented, or otherwise modified, but not
increased, from time to time), or (z) any debt incurred to refinance, replace,
repay, increase, redeem, or extend the foregoing that does not increase the
aggregate committed or principal amount thereof except as contemplated above,
(iii) commercial paper issuances in the ordinary course of business, (iv) letter
of credit facilities, ordinary course overdraft protection and short term
working capital facilities, ordinary course foreign credit facilities, trade
payables, customer related financings, factoring arrangements, capital leases,
financial leases, hedging and cash management, repurchase agreements and reverse
repurchase agreements, including the renewal, replacement, increase, extension
or refinancing of each of the foregoing, (v) ordinary course purchase money and
equipment financings and similar obligations, including the renewal,
replacement, increase, extension or refinancing of each of the foregoing,
(vi) other debt or commitments, excluding, for the avoidance of doubt, debt
incurred or commitments obtained to finance the Transactions, the Contemplated
Debt Securities and the Contemplated Private Placement, in an aggregate
principal amount of up to $200 million, and (vii) other debt to be mutually
agreed.

 

For the purpose hereof, “Excluded Equity” means issuances of Equity Interests
(i) pursuant to employee stock plans, (ii) upon vesting, exercise, exchange or
conversion of restricted stock units, options or other rights to acquire shares
of common stock, (iii) pursuant to Cambridge Holdings’ equity and incentive
plans, (iv) as consideration for acquisitions and/or investments, (v) upon
exercise of outstanding warrants or conversion of convertible securities of
Cambridge Holdings or Terra Nitrogen Company, L.P., (vi) to or by a subsidiary
of Parent to any other subsidiary of Parent, (vii) used as consideration for the
Acquisition, (viii) of directors’ qualifying shares, (ix) used as consideration
for or in connection with the Disclosed Transactions; provided that (A) the
Amended Credit Agreement

 

B-5

--------------------------------------------------------------------------------


 

 

 

 

is effective and (B) Tranche A has been terminated or repaid in full from any
combination of the proceeds of (x) debt, (y) equity offerings or
(z) non-ordinary course asset sales and (x) other equity issuances to be
mutually agreed.

 

 

 

 

 

 

 

Amounts prepaid pursuant to any mandatory prepayment of the Bridge Loans may not
be reborrowed.

 

The Tranche A Commitments, pursuant to the Commitment Letter and the Credit
Documentation, shall terminate on the earliest to occur of (i) the Tranche A
Closing Date; (ii) the date on which all of the Tranche A Commitments are
terminated and (iii) the Tranche A Outside Date.

 

The Tranche B Commitments, pursuant to the Commitment Letter and the Credit
Documentation, shall terminate on the earliest to occur of (i) the Tranche B
Outside Date, (iii) the Tranche B Closing Date and (iv) the date of any public
announcement by Parent or Cambridge of the abandonment of the Acquisition or the
termination of the obligations of Parent or any of its subsidiaries under the
Acquisition Agreement to consummate the Acquisition in accordance with the
Acquisition Agreement.

 

 

 

 

 

Application of Mandatory Prepayments and Commitment Reductions:

 

Mandatory prepayments of Bridge Loans and reductions of Bridge Commitments shall
be applied as follows:

 

 

 

 

 

 

 

 

(a)

Prior to the Tranche A Closing Date, to reduce the Bridge Commitments, with such
reductions applied first to any outstanding Tranche A Commitments and, if such
allocation results in the outstanding Tranche A Commitments being reduced to
$0.00, then second to reduce any outstanding Tranche B Commitments.

 

 

 

 

 

 

 

 

(b)

On or after the Tranche A Closing Date and prior to the Tranche B Closing Date,
first to prepay any outstanding Tranche A Loans and, if such allocation results
in the outstanding Tranche A Loans being reduced to $0.00, then second to reduce
any outstanding Tranche B Commitments.

 

 

 

 

 

 

 

 

(c)

On or after the Tranche B Closing Date, first to prepay any outstanding Tranche
A Loans and, if such allocation results in the outstanding Tranche A Loans being
reduced to $0.00, then second to prepay any outstanding Tranche B Loans.

 

 

 

 

 

IV.

CERTAIN CONDITIONS

 

 

 

 

 

 

 

 

 

Conditions to Closing:

 

The Tranche A Loans shall be available on the date on which the express
conditions precedent set forth in Sections 1(A) and 1(B) of the Commitment
Letter and Exhibit C attached thereto are satisfied or waived (such date, the
“Tranche A Closing Date”).  The Tranche B Loans shall be available on the date
on which the

 

B-6

--------------------------------------------------------------------------------


 

 

 

 

express conditions precedent set forth in Sections 1(A) and 1(C) of the
Commitment Letter and Exhibit D attached thereto are satisfied or waived (such
date, the “Tranche B Closing Date” and together with the Tranche A Closing Date,
the “Closing Date”).

 

 

 

 

V.

CERTAIN DOCUMENTATION MATTERS

 

 

 

 

 

 

 

The definitive documentation with respect to the Bridge Facility (the “Credit
Documentation”) shall be based on and substantially the same as the Existing
Credit Agreement (with such changes necessary to effect the Transactions,
including (i) increasing materiality levels, thresholds and basket sizes,
(ii) adding Cambridge New Holdco as the Lead Borrower, the Tranche B Borrower
and a Guarantor with respect to the Tranche A Loans, in each case pursuant to
customary joinder documentation in form and substance mutually agreed and
delivered on the Tranche B Closing Date, (iii) following the Tranche B Closing
Date, replacing references to Cambridge Holdings with references to Cambridge
New HoldCo, as applicable, including with respect to representations,
warranties, covenants and events of default, (iv) reflecting Cambridge New
Holdco’s jurisdiction of incorporation and (v) expanding the definition of
“Excluded Subsidiaries” (provided that Excluded Subsidiaries will be treated the
same as in the Existing Credit Agreement), in the case of clauses (i), (ii),
(iii), (iv) and (v), to the extent mutually agreed, and, subject to the
foregoing, the terms of such documentation shall be substantially the same as
the Existing Credit Agreement (except (x) as otherwise provided in the other
sections of this term sheet (y) modifications agreed to by the Borrowers after
good-faith consideration of comments received by the Borrowers from any Arranger
or the syndicate and (z) modifications agreed to by the Arrangers after
good-faith consideration of comments received by the Arrangers from the
Borrowers), and shall in any case contain only the representations, warranties,
covenants and events of default set forth below under the headings
“Representations and Warranties,” “Affirmative Covenants,” “Negative Covenants,”
“Financial Covenants,” and “Events of Default” (collectively, the “Documentation
Principles”).

 

 

 

 

 

Representations and Warranties:

 

Representations and warranties will be subject to the Documentation Principles
unless the Lead Borrower and the Lead Arrangers otherwise mutually agree, and
will be limited to:

 

 

 

 

 

 

 

Organization and powers; authorization and enforceability; governmental
approvals and no conflicts; financial condition; no material adverse effect;
properties; litigation and environmental matters; compliance with laws and
agreements; investment company status; taxes; ERISA; disclosure; subsidiaries;
use of proceeds and margin regulations; guarantors; anti-terrorism laws and
anti-corruption laws and sanctions; and solvency of Parent and its subsidiaries
on a consolidated basis (with respect to Tranche A, as of the Tranche A Closing
Date, and with respect to Tranche B, as of the Tranche B Closing Date).

 

B-7

--------------------------------------------------------------------------------


 

 

Affirmative Covenants:

 

Affirmative covenants will be subject to the Documentation Principles unless the
Lead Borrower and the Lead Arrangers otherwise mutually agree, and will be
limited to:

 

 

 

 

 

 

 

Financial statements; ratings change and other information; notices of material
events; existence and conduct of business; payment of taxes; maintenance of
properties and insurance; books and records and inspection rights; compliance
with laws and agreements; use of proceeds; and guarantors.

 

 

 

 

 

Financial Covenant:

 

The following covenants will be the only financial covenants in the Credit
Documentation:

 

 

 

 

 

 

 

Minimum Interest Coverage Ratio of 2.75:1.00.

 

Maximum Total Leverage Ratio of 3.75:1.00.

 

Proceeds of any debt financing obtained by Parent or any of its subsidiaries
that is subject to an escrow or similar arrangement prior to the Tranche B
Closing Date in connection with the Transactions (any lien in respect of such an
arrangement, a “Permitted Escrow Lien”) will be deemed to be unrestricted cash
for purposes of the financial covenant.

 

 

 

 

 

Negative Covenants:

 

Negative covenants will be subject to the Documentation Principles unless the
Lead Borrower and the Lead Arrangers otherwise mutually agree, and will be
limited to:

 

 

 

 

 

 

 

Limitations on indebtedness; liens (including Permitted Escrow Liens); and
fundamental changes.

 

 

 

 

 

Events of Default:

 

Events of default will be subject to the Documentation Principles unless the
Lead Borrower and the Lead Arrangers otherwise mutually agree, and will be
limited to:

 

 

 

 

 

 

 

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period consistent with the Existing Credit Agreement; material
inaccuracy of representations and warranties after a grace period consistent
with the Existing Credit Agreement; violation of covenants (subject to grace
periods consistent with the Existing Credit Agreement); cross-acceleration and
cross event of default to material indebtedness of Parent and its subsidiaries
substantially consistent with the Existing Credit Agreement, with certain
modifications to be agreed, including an increase to the materiality threshold;
bankruptcy events; judgment defaults substantially consistent with the Existing
Credit Agreement, with certain modifications to be agreed, including an increase
to the materiality threshold; certain ERISA events; a change of control (the
definition of which is to be substantially consistent with the Existing Credit
Agreement and subject to grace periods consistent with the Existing Credit
Agreement, with certain modifications to be mutually agreed); and failure of
guaranty.

 

 

 

 

 

Voting:

 

Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding not

 

B-8

--------------------------------------------------------------------------------


 

 

 

 

less than a majority of the aggregate amount of the Bridge Loans and Bridge
Commitments, except that (a) (i) reductions in the amount or extensions of the
scheduled date of final maturity of any Bridge Loan of any Lender shall require
the consent of such Lender, (ii) reductions in the rate of interest or any fee
payable in respect of the Bridge Facility or extensions of any due date thereof
owed to any Lender shall require the consent of such Lender, (iii) increases in
the amount or extensions of the expiry date of any Lender’s Bridge Commitment
shall require the consent of such Lender and (iv) modifications to the pro rata
provisions of the Credit Documentation shall require the consent of each Lender
directly and adversely affected thereby and (b) the consent of 100% of the
Lenders shall be required with respect to (i) modifications to any of the voting
percentages in respect of the Bridge Facility and (ii) releases of all or
substantially all Guarantors (except to the extent released from its guarantee
of the Existing Credit Agreement (or refinancings thereof) or as otherwise
permitted in a manner consistent with the Documentation Principles).  The Credit
Documentation shall contain customary provisions for replacing non-consenting
Lenders in connection with amendments and waivers requiring the consent of all
Lenders or of all Lenders directly affected thereby so long as Lenders holding
at least a majority of total Bridge Loans and Bridge Commitments shall have
consented thereto.

 

 

 

 

 

Assignments and Participations:

 

The Lenders shall be permitted to assign (other than to Parent or its
subsidiaries) all or a portion of their Bridge Loans and Bridge Commitments in
accordance with the section titled “Pro Rata Assignments” below and with the
consent (which consent, solely with respect to Bridge Loans, shall not be
unreasonably withheld or delayed), of (a) the Lead Borrower, provided that no
such consent shall be required (i) with respect to Bridge Commitments, if the
assignee is a Permitted Assignee (subject to the Backstop Requirement, if
applicable) or (ii) with respect to Bridge Loans, if the assignee is a Permitted
Assignee, a Lender, an affiliate of a Lender or an approved fund or if a payment
or bankruptcy event of default under the Credit Documentation has occurred and
is continuing, and (b) the Administrative Agent.  In the case of partial
assignments (other than to another Lender, an affiliate of a Lender or an
Approved Fund), the minimum assignment amount shall be $10,000,000, unless
otherwise agreed by the Lead Borrower (unless an event of default has occurred
and is continuing) and the Administrative Agent.  If the consent of the Lead
Borrower is required in connection with any assignment, it shall be deemed to
have provided such consent unless it has notified the Administrative Agent of
its refusal to give such consent within 10 business days of receiving written
request for its consent to such assignment.

 

 

 

 

 

 

 

The Lenders shall also be permitted to sell participations in their Bridge
Loans.  Participants shall have the same (but no greater) benefits as the
Lenders with respect to yield protection and increased cost provisions.  Voting
rights of participants shall be

 

B-9

--------------------------------------------------------------------------------


 

 

 

 

limited to those matters with respect to which the affirmative vote of the
specific Lender from which it purchased its participation would be required as
described under “Voting” above.

 

 

 

 

 

 

 

Pledges of Bridge Loans in accordance with applicable law shall be permitted
without restriction.  Promissory notes shall be issued under the Bridge Facility
only upon request.

 

 

 

 

 

Pro Rata Assignments:

 

All assignments of Bridge Loans and Bridge Commitments shall be made pro rata as
between Tranche A and Tranche B as follows:

 

 

 

 

 

 

 

(a)           Prior to the Tranche A Closing Date, all assignments of Bridge
Commitments shall be made pro rata as between the Tranche A Commitments and the
Tranche B Commitments (in proportion to the aggregate amount of Tranche A
Commitments and Tranche B Commitments committed by such assigning Lender at the
time of any such assignment).

 

(b)           On or after the Tranche A Closing Date and prior to the Tranche B
Closing Date, all assignments of Tranche A Loans shall be made pro rata as
between the Tranche A Loans and the Tranche B Commitments (in proportion to the
aggregate principal amount of Tranche A Loans and Tranche B Commitments held by
such assigning Lender at the time of any such assignment).

 

(c)           On or after the Tranche B Closing Date, all assignments of Bridge
Loans shall be made pro rata as between the Tranche A Loans and the Tranche B
Loans (in proportion to the aggregate principal amount of Tranche A Loans and
Tranche B Loans held by such assigning Lender at the time of any such
assignment).

 

 

 

 

 

Yield Protection and Defaulting Lender:

 

The Credit Documentation shall contain customary provisions consistent with the
Documentation Principles (a) protecting the Lenders against increased costs or
loss of yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law (provided, that for the purposes of determining a change in
law, the Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel
III, and all requests, rules, guidelines or directives promulgated under, or
issued in connection with, either of the foregoing, shall be deemed to have been
introduced or adopted after the date of the Credit Documentation, regardless of
the date enacted, adopted or issued) and from changes in withholding or other
taxes (other than franchise or income taxes); provided that with respect to
increased costs or capital adequacy, any such Lender shall only be entitled to
seek such additional amounts if such Lender is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities; provided, further, that no Borrower shall be required to
compensate a Lender pursuant to this provision for any such additional costs or
losses suffered more than 120 days prior to the date that such Lender notifies

 

B-10

--------------------------------------------------------------------------------


 

 

 

 

such Borrower of the circumstances giving rise to such additional costs or such
losses suffered and of such Lender’s intention to claim compensation therefor
and (b) indemnifying the Lenders for “breakage costs” (excluding loss of margin)
incurred in connection with, among other things, any payment or prepayment of,
or failure to borrow, a LIBOR Loan (as defined in Annex I) on a day other than
the last day of an interest period with respect thereto.  Each Borrower shall
have the right to replace any Lender that charges an amount with respect to
contingencies under such increased costs, capital adequacy and yield protection
provisions.

 

 

 

 

 

 

 

The Credit Documentation shall contain customary provisions consistent with the
Documentation Principles relating to defaulting lenders unless the Lead Borrower
and the Arrangers mutually agree.

 

 

 

 

 

Expenses and Indemnification:

 

The Lead Borrower shall pay (a) all reasonable and documented out-of-pocket
expenses of the Administrative Agent and the Arrangers associated with the
syndication of the Bridge Facility and the preparation, execution and delivery
of the Credit Documentation (including, without limitation, the reasonable and
documented fees, disbursements and other charges of one counsel for the
Administrative Agent and the Arrangers taken as a whole, if reasonably
necessary, one local counsel to all of the Commitment Parties, taken as a 
whole, in each appropriate jurisdiction and, solely in the case of a conflict of
interest, one additional counsel to all of the Commitment Parties, taken as a
whole), to the extent set forth in the Commitment Letter, (b) all reasonable and
documented out-of-pocket expenses of the Administrative Agent in connection with
the administration of the Credit Documentation and any amendment or waiver with
respect thereto (including, without limitation, the reasonable and documented
fees, disbursements and other charges of one counsel for the Administrative
Agent and the Arrangers taken as a whole) and (c) all reasonable and documented
out-of-pocket expenses of the Administrative Agent and the Lenders (including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one counsel for the Administrative Agent and all Lenders taken as a
whole and, if reasonably required, one local counsel to all such persons as
necessary in each appropriate jurisdiction and, solely in the case of a conflict
of interest, one additional counsel to the affected persons taken as a whole) in
connection with the enforcement of the Credit Documentation.

 

 

 

 

 

 

 

The Administrative Agent, the Arrangers and the Lenders (and their affiliates
and their respective officers, directors, employees, advisors and agents) (each,
an “Indemnified Person”) will be indemnified and held harmless against, any
loss, claim, damage and liability arising out of or relating to any
investigation, litigation or proceeding arising out of or relating to any
investigation, litigation or proceeding related to the execution or delivery of
the Credit Documentation, the performance by the

 

B-11

--------------------------------------------------------------------------------


 

 

 

 

parties thereto of their respective obligations thereunder or the consummation
of the Transactions or any other transactions contemplated thereby, or any
Bridge Loan or the use of proceeds therefrom, and will be reimbursed by the Lead
Borrower for any reasonable and documented legal or other out-of-pocket expenses
of one outside counsel to all such Indemnified Persons taken as a whole incurred
in connection with investigating or defending the foregoing, provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to (i) taxes
that are otherwise indemnifiable under other provisions of the Credit
Documentation, including to the extent covered by the immediately preceding
paragraph, (ii) excluded taxes, or (iii) losses, claims, damages, liabilities or
related expenses to the extent (x) they are found by a final and non-appealable
judgment of a court of competent jurisdiction to arise from the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
its Related Persons or they arise from the material breach of the Credit
Documentation by such Indemnified Person or any of its Related Persons or
(y) they arise from any dispute among Indemnified Persons and not arising from
any act or omission by Parent, either Borrower, any of your, their or its
affiliates, or the Acquired Business, except to the extent an Indemnified Person
was acting in its capacity as Administrative Agent, Arranger or other similar
role.

 

 

 

 

 

Governing Law and Forum:

 

New York; provided, however, that on or prior to the Tranche B Closing Date the
interpretation of the definitions of “Oxford Material Adverse Effect” and the
“Acquisition Agreement Representations” shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws.   Each
party to the Credit Documentation will waive the right to trial by jury and will
consent to the exclusive jurisdiction of the state and federal courts located in
The Borough of Manhattan, The City of New York.

 

 

 

 

 

Counsel to the Administrative Agent and the Arrangers:

 

Davis Polk & Wardwell LLP.

 

B-12

--------------------------------------------------------------------------------


 

Annex I

 

Interest and Certain Fees

 

Interest Rate
Options:                                                                        
The Lead Borrower may elect that the Bridge Loans bear interest at a rate per
annum equal to:

 

(i)    the ABR plus the Applicable Margin; or

 

(ii)   the Adjusted LIBO Rate plus the Applicable Margin.

 

As used herein:

 

“ABR” means, for any day, a fluctuating rate per annum equal to the highest of
(i) the federal funds effective rate from time to time plus 0.50%, (ii) the rate
of interest per annum from time to time published in the “Money Rates” section
of The Wall Street Journal as being the “Prime Lending Rate” or, if more than
one rate is published as the Prime Lending Rate, then the highest of such rates
(the “Prime Rate”) (each change in the Prime Rate to be effective as of the date
of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate and (iii) the one month Adjusted LIBO Rate plus 1.00%.  Each change in any
interest rate provided for herein based upon the ABR resulting from a change in
the Prime Lending Rate, the federal funds effective rate or the Adjusted LIBO
Rate shall take effect at the time of such change in the Prime Lending Rate, the
federal funds effective rate, or the Adjusted LIBO Rate, respectively.

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities (if any) (and in any event shall not
be less than 0%).

 

“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A (the “Pricing Grid”).

 

“LIBO Rate” means the rate for eurodollar deposits in the London interbank
market for a period of one, two, three or six months (or, if available to, or
with the consent of, each Lender, such other period that is less than one month
or greater than six months), in each case as selected by the Lead Borrower,
appearing on Page LIBOR01 of the Reuters screen (or applicable successor
service) or otherwise determined in a manner consistent with the Documentation
Principles or as mutually agreed.

 

B-1-1

--------------------------------------------------------------------------------


 

Interest Payment
Dates:                                                             In the case
of Bridge Loans bearing interest based upon the ABR (“ABR Loans”), quarterly in
arrears on the last business day of each March, June, September and December.

 

In the case of Bridge Loans bearing interest based upon the Adjusted LIBO Rate
(“LIBOR Loans”), on the last day of each relevant interest period and, in the
case of any interest period longer than three months, on each successive date
three months after the first day of such interest period.

 

Commitment
Fees:                                                                                       
The applicable Borrower shall pay, or cause to be paid, commitment fees (the
“Commitment Fees”) to each Lender under the Bridge Facility calculated at a rate
per annum equal to 0.15% on the daily average undrawn Bridge Commitments of such
Lender, accruing during the period commencing on the later of (i) the date that
is 60 days following the date of the Commitment Letter and (ii) the date of
execution of the credit agreement for the Bridge Facility and ending on the
earlier of (x) the termination of the Bridge Facility and (y) the Tranche B
Closing Date, payable quarterly in arrears and upon the last day of the accrual
period.

 

Duration
Fees:                                                                                                                
The applicable Borrower shall pay, or cause to be paid, duration fees (the
“Duration Fees”) for the account of each Lender in amounts equal to the
percentage as determined in accordance with the grid below, of the principal
amount of the Tranche A Loan or Tranche B Loan, as applicable, of such Lender
outstanding at the close of business, New York City time, on each date set forth
in the grid below, payable on each such date:

 

Tranche A Duration Fee

 

90 days after the
Tranche A
Closing Date

 

180 days after the
Tranche A Closing
Date

 

270 days after the
Tranche A Closing
Date

 

0.50

%

0.75

%

1.00

%

 

Tranche B Duration Fee

 

90 days after the
Tranche B
Closing Date

 

180 days after the
Tranche B Closing
Date

 

270 days after the
Tranche B Closing
Date

 

0.50

%

0.75

%

1.00

%

 

Default
Rate:                                                                                                                     
At any time when a payment default under the Credit Documentation has occurred
and is continuing, the overdue amount shall accrue interest at a rate per annum
equal to (i) in the case of principal of any Bridge Loan, 2% above the rate
otherwise applicable thereto or (ii) in the case of any other

 

B-1-2

--------------------------------------------------------------------------------


 

amount, 2% above the rate applicable to ABR Loans, with such interest being
payable on demand.

 

Rate and Fee
Basis:                                                                                   
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 

B-1-3

--------------------------------------------------------------------------------


 

Annex I-A

 

CF INDUSTRIES HOLDINGS, INC.

 

Pricing Grid

 

Parent’s Senior Unsecured Long-Term

 

Applicable Margin

Debt Rating (S&P or Moody’s)

 

ABR Loans

 

LIBOR Loans

Rating Level 1: > BBB+ / Baa1

 

12.5 bps

 

112.5 bps

Rating Level 2: > BBB / Baa2

 

25 bps

 

125 bps

Rating Level 3: > BBB- / Baa3

 

50 bps

 

150 bps

Rating Level 4: < BB+ / Ba1

 

75 bps

 

175 bps

Rating Level 5: < BB / Ba2

 

100 bps

 

200 bps

 

The Applicable Margin in respect of Tranche A Loans shall increase by 25 basis
points every 90 days starting with the date that is 90 days from the Tranche A
Closing Date through and including the date that is 270 days after the Tranche A
Closing Date.  The Applicable Margin in respect of Tranche B Loans shall
increase by 25 basis points every 90 days starting with the date that is 90 days
from the Tranche B Closing Date through and including the date that is 270 days
after the Tranche B Closing Date.

 

In the event of a split rating, the higher rating shall apply, except that in
the event of a split rating of more than one level, the applicable rating shall
be one level lower than the higher rating. In the event that such debt ratings
are no longer in effect, the pricing will be determined based on Ratings Level
5.

 

B-I-1

--------------------------------------------------------------------------------


 

Exhibit C

 

CF INDUSTRIES HOLDINGS, INC.
364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

 

Conditions Precedent to Tranche A Closing Date

 

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit C
is attached, including Exhibits A, B and D thereto.

 

The extension of credit under Tranche A of the Bridge Facility on the Tranche A
Closing Date shall be conditioned upon satisfaction of only the following
conditions precedent on or before the Tranche A Outside Date:

 

1.             The Arrangers shall have received (i) audited consolidated
financial statements of Cambridge Holdings for the three most recent fiscal
years ended at least 60 days prior to the Tranche A Closing Date as to which
such financial statements are available and (ii) unaudited interim consolidated
financial statements of Cambridge Holdings for each fiscal quarter period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph and at least 40 days prior to the Tranche A Closing
Date as to which such financial statements are available.

 

2.             The Lenders, the Administrative Agent, the Commitment Parties and
the Arrangers shall have received all fees required to be paid, and all expenses
required to be paid for which invoices have been presented to the Lead Borrower
at least 3 business days prior to the Tranche A Closing Date, on or before the
Tranche A Closing Date.

 

3.             The Lenders shall have received such customary legal opinions
from such counsel to the Tranche A Borrower as may be reasonably required by the
Administrative Agent, corporate organizational documents, good standing and
officer certificates (including, without limitation, customary certificates from
the chief financial officer of the Tranche A Borrower demonstrating the solvency
(on a consolidated basis) of Parent and its subsidiaries as of the Tranche A
Closing Date, substantially in the form of Exhibit E to this Commitment Letter),
resolutions, borrowing notices and other instruments, each as is customary for
transactions of this type and reasonably satisfactory to the Administrative
Agent (including, without limitation, solely in respect of the Tranche A
Borrower and Cambridge Holdings, if requested at least 10 business days prior to
the Tranche A Closing Date, all documentation and other information required
with respect to PATRIOT Act and related compliance) at least 3 business days
prior to the Tranche A Closing Date.

 

4.             There shall exist no event of default under the Credit
Documentation at the time of or after giving effect to the extensions of credit
under Tranche A of the Bridge Facility on the Tranche A Closing Date.

 

5.             All representations and warranties under the Credit Documentation
shall be true and correct in all material respects on the Tranche A Closing Date
(except (x) to the extent any such representation or warranty is stated to
relate solely to an earlier date, it shall be true and correct in all material
respects as of such earlier date and (y) any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects).

 

6.             To the extent that the Contemplated Private Placement has not
been consummated on or prior to the date that is 15 business days from the
Tranche A Closing Date (provided that such 15 business-day period (i) shall not
include November 26, 2015, November 27, 2015, November 24, 2016 or November 25,
2016 and (ii) shall (x) end prior to December 21, 2015 or commence on or after
January 4, 2016, (y) end prior to August 15, 2016 or commence on or after
September 6, 2016 and (z) end prior to December 19, 2016 or commence on or after
January 3, 2017), then the Lead Borrower shall ensure that

 

C-1

--------------------------------------------------------------------------------


 

the financial institutions engaged in the Contemplated Private Placement (the
“Placement Agents”) shall have received by the date that is 15 business days
prior to the Tranche A Closing Date a complete printed customary preliminary
private placement memorandum for use in a customary road show relating to the
proposed 4(a)(2) private placement (the “Private Placement”) that contains all
financial statements that would be customary to include in connection with a
private placement (other than a Rule 144A offering) to institutional investors
and such disclosure as is necessary for outside counsel of the Tranche A
Borrower to render customary opinions in connection with the Private Placement
and, if reasonably requested by the Placement Agents, cause the senior
management and representatives of the Tranche A Borrower to participate in due
diligence sessions and a customary road show for the Private Placement at times
and locations to be mutually agreed upon. In addition to the above, the Lead
Borrower shall ensure that the proposed investors shall have had (i) access to
such due diligence materials as are customary in connection with a
4(a)(2) private placement and (ii) such one-on-one investor meetings with
management as are customary with a 4(a)(2) private placement, and such Private
Placement shall otherwise be conducted in such a manner as to ensure that not
registration is required under the Securities Act. If the Lead Borrower shall in
good faith reasonably believe that it has delivered the preliminary private
placement memorandum required by the preceding sentence, it shall deliver to the
Arrangers written notice to that effect (stating when it believes it completed
the applicable delivery), in which case the preliminary private placement
memorandum shall be deemed to have been delivered on the date of the applicable
notice, unless the Arrangers in good faith reasonably believe that the Lead
Borrower has not completed delivery of the preliminary private placement
memorandum, and, within 2 business days after the Arrangers’ receipt of such
notice from the Lead Borrower, the Arrangers deliver a written notice to the
Lead Borrower to that effect (stating with specificity that the preliminary
private placement memorandum has not been delivered and detailing any
deficiencies).  Notwithstanding the foregoing, at no time shall financial
statements of the Acquired Business be required to be delivered for fiscal years
prior to 2013.

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

CF INDUSTRIES HOLDINGS, INC.
364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

 

Conditions Precedent to Tranche B Closing Date

 

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit D
is attached, including Exhibits A, B and C thereto.

 

The extension of credit under Tranche B of the Bridge Facility on the Tranche B
Closing Date shall be conditioned upon satisfaction of only the following
conditions precedent on or before the Tranche B Outside Date:

 

1.             (i) Except (x) (A) as disclosed in the publicly available Oxford
Reports (as defined in the Acquisition Agreement (as in effect as of the date
hereof)) filed with the Dutch Trade Register or the Netherlands Authority for
the Financial Markets (Stichting Autoriteit Financiële Markten) prior to the
date of the Acquisition Agreement (but excluding any risk factor disclosures
contained under the heading “Risk Management and Compliance” (other than any
factual information contained therein) and any disclosure of risks included in
any “forward-looking statements” disclaimer), or (B) as disclosed in the
publicly available MLP Reports (as defined in the Acquisition Agreement (as in
effect as of the date hereof)) filed with the SEC prior to the date of the
Acquisition Agreement (but excluding any risk factor disclosures contained under
the heading “Risk Factors” (other than any factual information contained
therein) and any disclosure of risks included in any “forward-looking
statements” disclaimer) or (y) as set forth in the disclosure letter delivered
to Cambridge (as defined in the Acquisition Agreement (as in effect as of the
date hereof)) by Oxford (as defined in the Acquisition Agreement (as in effect
as of the date hereof)) at or prior to the execution of the Acquisition
Agreement (the “Oxford Disclosure Letter”) and making reference to the
particular section or subsection of the Acquisition Agreement to which exception
is being taken (provided that any information set forth in one section or
subsection of the Oxford Disclosure Letter shall also be deemed to apply to each
other section or subsection thereof to which its relevance is reasonably
apparent on its face), from December 31, 2014 until the date of the Acquisition
Agreement, there shall have been no change, development, event, occurrence,
effect or state of facts that has had an Oxford Material Adverse Effect (as
defined in the Acquisition Agreement) and (ii)  there shall not have occurred
after the date of the Acquisition Agreement an Oxford Material Adverse Effect
(as defined in the Acquisition Agreement).

 

2.             (i) The Acquisition shall have been, or substantially
concurrently with the initial funding under the Bridge Facility shall be,
consummated in accordance with the terms of the Acquisition Agreement (as may be
amended, restated, supplemented or otherwise modified pursuant to clause
(ii) below) and (ii) no provision of the Acquisition Agreement, in the form of
the final Acquisition Agreement dated August 6, 2015 and provided to the
Arrangers on the date hereof prior to its execution of the Commitment Letter,
shall have been waived, amended, supplemented or otherwise modified, and no
consent by Parent or any of its subsidiaries shall have been provided
thereunder, in each case which is materially adverse to the interests of the
Lenders without the Arrangers’ prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned); provided that (w) any
modification to the definition of “Oxford Material Adverse Effect”, (x) any
modification to, waiver of or consent under Section 10.2(a)(i) of the
Acquisition Agreement solely with respect to the representation and warranty of
“Oxford” in Section 4.28 of the Acquisition Agreement (as in effect on the date
hereof) or Section 10.2(f) of the Acquisition Agreement (as in effect on the
date hereof), (y) any decrease in the purchase consideration for the Acquisition
greater than 10% of the aggregate purchase price shall be deemed materially
adverse to the Lenders and (z) any increase in the cash portion of the purchase
consideration

 

D-1

--------------------------------------------------------------------------------


 

for the Acquisition greater than 10% of the cash portion of the aggregate
purchase price shall in each case be deemed materially adverse to the Lenders.

 

3.             The Darwin Debt Refinancing shall have been consummated and,
after giving effect to the Acquisition, no Darwin Debt shall remain outstanding
other than to the extent a Consent has been obtained or is not required in
respect of any such Darwin Debt.

 

4.             The Arrangers shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Cambridge Holdings and its subsidiaries for the three most recent
fiscal years ended on or prior to the date that is 60 days prior to the Tranche
B Closing Date, and unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of Cambridge Holdings and its
subsidiaries for each subsequent fiscal quarter ended at least 40 days prior to
the Tranche B Closing Date, in each case prepared in conformity with U.S. GAAP
and Regulation S-X; (ii) if, and to the extent it would be required by Rule 3-05
and Article 11 of Regulation S-X or customary for a registered offering,
(x) audited consolidated annual financial statements of the Acquired Business
for the three (or two if the proviso to this clause (x) is applicable) most
recent fiscal years ended on or prior to the date that is 90 days prior to the
Tranche B Closing Date, prepared in accordance with U.S. GAAP or
IFRS; provided that, notwithstanding anything herein to the contrary, at no time
shall financial statements of the Acquired Business be required to be delivered
for fiscal years prior to 2013 and (y) unaudited interim consolidated financial
statements of the Acquired Business for the most recent interim period ended on
or prior to the date that is 45 days prior to the Tranche B Closing Date (which
shall have been reviewed by the independent accountants for the Acquired
Business as provided in Statement on Auditing Standards No. 100) prepared in
accordance with U.S. GAAP or IFRS; and (iii) customary pro forma financial
statements, in each case as would be required or customary to be included in a
Registration Statement on Form S-1 and which meet the requirements of Regulation
S-X under the Securities Act, and all other accounting rules and regulations of
the SEC promulgated thereunder and required for and by a Registration Statement
under the Securities Act on Form S-1; provided, however, to the extent such
information is filed by Cambridge Holdings or the Acquired Business with the SEC
and publicly available, the conditions set forth in this paragraph 3 shall be
deemed satisfied with respect to such information.

 

5.             The Lenders, the Administrative Agent, the Commitment Parties and
the Arrangers shall have received all fees required to be paid, and all expenses
required to be paid for which invoices have been presented to the Lead Borrower
at least 3 business days prior to the Tranche B Closing Date, on or before the
Tranche B Closing Date.

 

6.             The Lenders shall have received such customary legal opinions
from such counsel to the Tranche B Borrower as may be reasonably required by the
Administrative Agent (including with respect to the joinder of Cambridge New
HoldCo as the Tranche B Borrower and the Lead Borrower), corporate
organizational documents, good standing and officer certificates (including,
without limitation, a customary certificate from the chief financial officer of
the Lead Borrower demonstrating the solvency (on a consolidated basis) of Parent
and its subsidiaries as of the Tranche B Closing Date on a pro forma basis for
the Transactions, substantially in the form of Exhibit E to this Commitment
Letter), customary joinder documentation in form and substance mutually agreed
joining Cambridge New HoldCo as the Tranche B Borrower and the Lead Borrower;
resolutions, borrowing notices and other instruments, each as is customary for
transactions of this type and reasonably satisfactory to the Administrative
Agent (including, without limitation, if requested at least 10 business days
prior to the Tranche B Closing Date, all documentation and other information
required with respect to PATRIOT Act and related compliance at least 3 business
days prior to the Tranche B Closing Date).

 

7.             There shall exist no event of default under the Credit
Documentation at the time of or after giving effect to the extensions of credit
under the Bridge Facility on the Tranche B Closing Date relating to (a) a
payment event of default in respect of principal, interest or fees payable under
the Fee

 

D-2

--------------------------------------------------------------------------------


 

Letter, (b) a change of control, (c) a breach of the negative covenants relating
to debt, liens and fundamental changes, (d) a financial covenant event of
default, (e)  cross-acceleration to material debt and (f) bankruptcy of Parent
or either Borrower.  Except as has not had an Oxford Material Adverse Effect (as
defined in the Acquisition Agreement), no event of default exists under any
Darwin Debt that remains outstanding.

 

8.             The Specified Representations made by the Tranche B Borrower
shall be true and correct in all material respects after giving effect to the
making of such Tranche B Loans on the Tranche B Closing Date and the Acquisition
Agreement Representations shall be true and correct in all material respects
after giving effect to the making of such Tranche B Loans on the Tranche B
Closing Date (it being understood that the Tranche B Commitments and the making
of the Tranche B Loans thereunder on the Tranche B Closing Date shall not be
conditioned upon the accuracy or correctness of any representation or warranty
other than as set forth in this paragraph 7).  “Specified Representations” means
the representations and warranties made by the Tranche B Borrower relating
solely to (a) corporate existence, power and authority, in each case as they
relate to entering into and performance of the relevant Credit Documentation by
the Tranche B Borrower and the Guarantors, (b) the authorization, execution,
delivery and enforceability (subject to customary enforceability exceptions) of
the Credit Documentation, in each case as they relate to entering into and
performance of the relevant Credit Documentation by the Tranche B Borrower and
the Guarantors, (c) no conflicts of the Credit Documentation with
(i) organizational documents and (ii) material debt obligations under the
Existing Credit Agreement, the Amended Credit Agreement, Cambridge’s existing
indentures, and other material debt obligations of either Borrower or any
Guarantor; (d) solvency as of the Tranche B Closing Date of Parent and its
subsidiaries on a consolidated basis; (e) Federal Reserve margin regulations;
(f) the Investment Company Act; (g) laws against sanctioned persons;
(h) anti-corruption laws and (i) the PATRIOT Act.

 

9.             To the extent that the Contemplated Debt Securities have not been
issued on or prior to the date that is 15 business days prior to the Tranche B
Closing Date, then the Lead Borrower shall ensure that the financial
institutions engaged in the offering of the Contemplated Debt Securities (the
“Financial Institutions”) shall have received by the date that is 15 business
days prior to the Tranche B Closing Date (provided that such 15 business-day
period (i) shall not include November 26, 2015, November 27, 2015, November 24,
2016 or November 25, 2016 and (ii) shall (x) end prior to December 21, 2015 or
commence on or after January 4, 2016, (y) end prior to August 15, 2016 or
commence on or after September 6, 2016 and (z) end prior to December 19, 2016 or
commence on or after January 3, 2017) any one of a complete printed preliminary
prospectus supplement or preliminary offering memorandum (such document, the
“Required Tranche B Offering Document”) for use in a customary road show
relating to the Contemplated Debt Securities that contains (or incorporates by
reference) all financial statements (including all audited financial statements,
all unaudited financial statements (which shall have been reviewed by the
independent accountants for the Tranche B Borrower or the Acquired Business, as
applicable, as provided in Statement on Auditing Standards No. 100) and all pro
forma financial statements prepared in accordance with Regulation S-X and all
other data, in each case that the SEC would require or that would be customary
to include in a registration statement on form S-1 for a registered offering of
the Contemplated Debt Securities and that would be necessary for the Financial
Institutions to receive customary “comfort” letters (including “negative
assurance” comfort letters) from the independent auditors of the Tranche B
Borrower and the Acquired Business and such disclosure as is necessary for
outside counsel of the Tranche B Borrower to render customary opinions and
negative assurance letters, in each case in connection with the offering of the
Contemplated Debt Securities (provided that any such preliminary offering
memorandum need not include (i) financial statements and data required by
Rules 3-09, 3-10 or 3-16 of Regulation S-X, (ii) segment financial data,
(iii) information regarding compensation discussion and analysis as required by
Item 402 of Regulation S-K, and (iv) any other information or financial data
customarily excluded from a Rule 144A offering memorandum) and if reasonably
requested by the underwriters of the Contemplated Debt Securities, cause the
senior management and representatives of the Tranche B Borrower to participate
in due diligence sessions and a customary road show for any registered offering
or private placement of the Contemplated Debt

 

D-3

--------------------------------------------------------------------------------


 

Securities at times and locations to be mutually agreed upon. If the Lead
Borrower shall in good faith reasonably believe that it has delivered the
Required Tranche B Offering Document required by the preceding sentence, it
shall deliver to the Financial Institutions written notice to that effect
(stating when it believes it completed the applicable delivery), in which case
the Required Tranche B Offering Document shall be deemed to have been delivered
on the date of the applicable notice, unless the Financial Institutions in good
faith reasonably believe that the Lead Borrower has not completed delivery of
the Required Tranche B Offering Document, and, within 2 business days after the
Financial Institutions’ receipt of such notice from the Lead Borrower, the
Financial Institutions deliver a written notice to the Lead Borrower to that
effect (stating with specificity that the Required Tranche B Offering Document
has not been delivered and detailing any deficiencies).  Notwithstanding the
foregoing, at no time shall financial statements of the Acquired Business be
required to be delivered for fiscal years prior to 2013.

 

D-4

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF SOLVENCY CERTIFICATE

 

SOLVENCY CERTIFICATE

 

Pursuant to Section [   ][   ] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as a Financial Officer of the
Lead Borrower, and not individually, as follows:

 

As of the date hereof, [after the making of the Tranche A Loans under the Credit
Agreement][after giving effect to the consummation of the Transactions,
including the making of the Tranche B Loans under the Credit Agreement], and
after giving effect to the application of the proceeds of such indebtedness:

 

a.                   the fair value of the assets of Parent and its
subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;

 

b.                   the present fair saleable value of the property of Parent
and its subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability of Parent and its subsidiaries,
on a consolidated basis, on the sum of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 

c.                    Parent and its subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become due (whether at maturity or otherwise); and

 

d.                   Parent and its subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

[Signature Page Follows]

 

E-1

--------------------------------------------------------------------------------